Order entered May 10, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00445-CV

  THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellant

                                              V.

                               PAMELA RHODES, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-11649

                                          ORDER
       Before the Court is appellant’s May 8, 2019 unopposed first motion for extension of time

to file opening brief. Because this is an accelerated appeal, we GRANT the motion to the extent

we ORDER appellant’s opening brief be filed no later than June 3, 2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE